In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana

                 ______________________________

                       No. 06-07-00056-CV
                 ______________________________


THOMAS VICTOR (TOM) RHODES, JR. AND JOSEPHINE ANN (JOSIE)
          [LOPEZ] O'DELL, BOTH INDIVIDUALLY AND
          BOTH AS REPRESENTATIVE OF THE ESTATE
           OF SHIENA RHODES, DECEASED, Appellants

                                   V.

          HONDA, GREENVILLE HONDA, ET AL., Appellees



            On Appeal from the 354th Judicial District Court
                         Hunt County, Texas
                        Trial Court No. 67,122




              Before Morriss, C.J., Carter and Moseley, JJ.
                Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

        Thomas Victor (Tom) Rhodes, Jr., and Josephine Ann (Josie) [Lopez] O'Dell, both

individually and as representatives of the estate of Shiena Rhodes, deceased, appealed from the trial

court's judgment against them and in favor of Honda, et al.

        The appellants claimed indigence and requested a free record. That indigence was contested

by both the district clerk and the court reporter. See TEX . R. APP . P. 20.1(e). The trial court held

a hearing and determined the appellants were not indigent. See TEX . R. APP . P. 20.1(i). That

determination was appealed in a separate appeal, cause number 06-07-00081-CV. Our opinion

upholding the trial court's decision in that case issued February 6, 2008, and, after the time passed

to appeal our ruling, our mandate issued June 27, 2008. We abated the current appeal until the issue

of indigence was determined.

        On July 1, 2008, we issued an order in the current case, giving the appellants thirty days to

file the clerk's and reporter's records, and informing the appellants that, if the records were not filed

by that time, this appeal would be dismissed for want of prosecution. See TEX . R. APP . P. 42.3(b),

(c). It is now August 19, and those records have not been filed.




                                                   2
      Therefore, we dismiss this appeal for want of prosecution.




                                                  Jack Carter
                                                  Justice

Date Submitted:     August 19, 2008
Date Decided:       August 20, 2008




                                              3